DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the application received 4/23/2020.
2.	Claims 1-22 are pending in the application. Claims 1, 16, and 20 are pending in the application. 




Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/31/2020 was filed after the mailing date of the application on 3/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
4.	In reference to dependent claims 21 and 22, the examiner recommends modifying the dependency of claims 21 and 22 or amend the claim language to correspond with the system or computer readable media claim it depends upon. As presently claimed, the dependent claims state ‘The system’ but depend upon a ‘Computer readable media’ independent claim.


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In reference to independent claim 20, the claim recites ‘one or more computer-readable storage media’ which, as presently stated in the specification is distinct from the defined ‘computer readable medium’. The computer readable medium, as stated in the specification, stores data, e.g., computer executable instructions in a non-transitory form. However, the ‘computer-readable storage media’ is not explicitly defined within the computer readable medium and further is defined as transmissible mediums (multiple CDs, disks, etc.). Thus, as presently claimed, the computer readable media is considered software per se and does not recite or claim a hardware component. Based on a reading of the specification, paragraph 0114, the examiner recommends adding ‘non-transitory computer-readable storage medium’ to overcome the rejection under 35 U.S.C. 101.









Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards et al., PGPub. 2013/0093793 filed (10/17/11).
In reference to independent claim 1, Edwards teaches:
	providing, to the computing device, an animation configuration interface configured to allow selection via the first computing device of a position-dependent setting comprising a position within the viewport at which a property of the animated content item changes (Edwards, para. [0023, 0024, figure 1 and 2] Provide, from a server, an interface to a first device, configured to allow selection of a content item at a first location within the display through the input selection of an icon. The selection would cause the property of an animated content item to change. 
	receiving, by a second computing device, the position-dependent setting; and configuring the property of the animated content item based on the position-dependent setting such that the animated content item is configured to change property when presented within a viewport of the second computing device at the position of the viewport in accordance with the position-dependent setting (Edwards, para. [0056 and 0057]) The first position of a content item may be received within a 
In reference to dependent claim 2, Edwards teaches:
	wherein the position-dependent setting comprises a position within the viewport at which an animation of the animated content item begins (Edwards, para. [0023-0024]) The setting of a content item within a user interface begins with an initial location before being selected by a user. 
In reference to dependent claim 3, Edwards teaches:
	wherein the animation configuration interface is configured to allow selection of a second position-dependent setting (Edwards, para. [0023-0024]) The interface presented to a device allows for selection of a second position-dependent setting through the selection of an icon within the content item to allow movement to a final position. 
In reference to dependent claim 4, Edwards teaches:
	wherein the second position-dependent setting comprises a second position within the viewport at which the animation ends (Edwards, para. [0023-0024]) The interface presented to a device allows for selection of a second position-dependent setting through the selection of an icon within the content item to allow movement to a final position. 
In reference to dependent claim 5, Edwards teaches:
	Wherein configuring the property of the animated content item comprises causing the animation of the animated content item to change as the animated content item moves thorugh the viewport between the position and the second position (Edwards, para. [0023-0024]) The interface 
In reference to dependent claim 6, Edwards teaches:
	Wherein the animation configuration interface is configured to allow selection of a third position-dependent setting comprising a third position within the viewport (Edwards, para. [0023]) In accordance with an embodiment, the text labels 144, 150, and 155 may be selected to display a content item or callout associated with the personal information management content identified by each text label. 
In reference to dependent claim 7, Edwards teaches:
	wherein providing the animation configuration interface comprises causing the animation configuration interface to allow selection via the first computing device of the position-dependent setting by at least one of a sliding interface or a percentage input (Edwards, para. [0023-0024]) As presently claimed, the ‘sliding interface or percentage input’ is taught by the reference to Edwards when it discloses a means of gesture input of a user for selecting the content item for animation. 
In reference to dependent claim 8, Edwards teaches:
 	wherein the animation configuration interface comprises a graphical representation of the position of the animated content item within the viewport, the graphical representation being movable to select the position within the viewport at which the property of the animated content item changes (Edwards, para. [0023-0024]) Figures 1 and 2 illustrate two examples of an animated content item displayed on a user interface wherein the content is movable based on selections of the content item which changes a position/location of the animated selected content item.



In reference to dependent claim 9, Edwards teaches:
	Wherein the property comprises a rotation of the animated content item (Edwards, para. [0023-0024] A content item, when selected, causes an animated movement including a rotation of the object from a first location to a second location. 
In reference to dependent claim 10, Edwards teaches:
	wherein the position-dependent setting comprises a position within the viewport at which rotation of the animated content item begins (Edwards, para. [0023-0024] Figures 1 and 2 illustrate a position-dependent setting within a viewport where the rotation begins which is the initial position before the selection is completed.
In reference to dependent claim 11, Edwards teaches:
	wherein the animation configuration interface is configured to allow selection of a second position within the viewport at which the rotation of the animated content item ends (Edwards, para. [para. 0023-0024]) Figures 1 and 2 illustrate a means of selecting the content item and thus moving the animated content item to a final position within the interface. The animated content item can then be selected within its final position. 
In reference to dependent claim 12, Edwards teaches:
	wherein the animated content item comprises either an image animation or a video animation (Edwards, para. [0023-0024]) Figure 1 illustrates an animated content item that is an image animation within a calendar application. 
In reference to dependent claim 13, Edwards teaches:
	Receiving, by a third computing device, the position-dependent setting and configuring the property of the animated content item based on the position-dependent setting such that the animated content item is configured to change the property when presented within a viewport of the third computing device at the position of the viewport in accordance with the position-dependent setting 
In reference to dependent claim 14, Edwards teaches:
	determine a position of the animated content item relative to the viewport of the second computing device; determining that the position of the animated content item relative to the viewport matches the position of the viewport in accordance with the position-dependent setting; and changing the property of the animated content item (Edwards, para. [0023, 0024, figure 1 and 2] Provide, from a server, an interface to a first device, configured to allow selection of a content item at a first location within the display through the input selection of an icon. The selection would cause the property of an animated content item to change. 
In reference to dependent claim 15, Edwards teaches:
	Wherein the property includes a value that is interpolated based on the position of the animated content item within the viewport (Edwards, para. [0023-0024]) The content item includes specific values that are moved with the animated content item and thus moved to a second final location within the interface based on the final position.
In reference to claims 16-20, the claims recite similar limitations to those found in claims 1, 3, 6, and 12. Therefore, the claims are rejected under similar rationale.



In reference to dependent claim 21, Edwards teaches:
	Wherein configuring the position-dependent setting is further configured to allow selection of a plurality of properties associated with the position-dependent setting comprising a position within the viewport at which the plurality of properties of the animated content item changes 
In reference to dependent claim 22, Edwards teaches:
	Select a second position-dependent setting comprising a second position within the viewport; select a third position-dependent setting comprising a third position within the viewport; select a fourth position-dependent setting comprising a position within the viewport (Edwards, para. [0023-0025 and figures 2 through 9]) the reference discloses various methods for selecting different content items within the user interface. The selections may be completed by a user and associated with second, third, and fourth content item at a specific position.




Conclusion
9.	The examiner recommends modifying the dependency of claims 21 and 22 or amend the claim language to correspond with the system or computer readable media claim it depends upon. As presently claimed, the dependent claims state ‘The system’ but depend upon a ‘Computer readable media’ independent claim. Further, the examiner recommends amending the independent claims to further detail the independent claims with essential elements as they pertain to applicant’s invention. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127.  The examiner can normally be reached on Mon - Fri. 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. LUDWIG
Examiner
Art Unit 2178



. /STEPHEN S HONG/  Supervisory Patent Examiner, Art Unit 2178